Citation Nr: 0002015	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for 
bilateral hearing loss, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from March 1963 to 
December 1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which reduced the evaluation for bilateral hearing loss from 
20 percent to 10 percent, effective from September 1, 91993.  
The appellant filed a notice of disagreement in August 1993.  
A statement of the case was issued in March 1994.  The 
appellant filed a substantive appeal in this matter in May 
1994.

In a VA Form 9, dated May 1994, the appellant requested a 
hearing before the Board in conjunction with this appeal.  
The record discloses that notice of the scheduled hearing 
date was forwarded to the appellant in October 1999.  A 
notation in the claims folder indicated, however, that the 
appellant failed to appear on the hearing date.  In written 
argument from the appellant's service representative, dated 
in December 1999, it was acknowledged that the appellant did 
not appear for the scheduled hearing.

The appellant appears to have raised the issue of entitlement 
to an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) for tinnitus.  See VAOPGCPREC 6-96, 
61 Fed.Reg. 66749 (1996).  This issue has not been developed 
for appellate consideration and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to reduction, effective September 1, 1993, the 
appellant's 20 percent evaluation for bilateral hearing loss 
had been in effect for more than 5 years.

3.  The evidence of record demonstrates material improvement 
in the appellant's bilateral hearing loss which is reasonably 
certain to be maintained under the ordinary conditions.

4.  The appellant's bilateral hearing loss is manifested by 
Level VI hearing in the right ear and Level III hearing in 
the left ear.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§  3.344, 4.85, 4.86, 
4.87(1992); 3.344, 4.85, 4.86 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In May 1967, service connection was granted for bilateral 
hearing loss with tinnitus.  A 10 percent evaluation was 
assigned for this disability.  In conjunction with VA 
audiological examination, conducted in April 1967, the 
appellant reported a history of noise exposure during 
service.  He reported gradual hearing loss with episodes of 
tinnitus since that time.  It was noted that audiometric 
evaluation revealed severe high tone sensorineural hearing 
loss.  The diagnostic impression included findings of a 
normal ear examination, tinnitus, and hearing loss, nerve 
type, high frequencies, bilateral, moderate.  

The record discloses that the issue of an increased 
evaluation for the service-connected bilateral hearing loss 
was the subject of several adjudications between 1969 and 
1990.  

During an April 1969 clinical visit, the appellant complained 
of continuous tinnitus and some deficit in hearing.  The 
examiner noted that the audiogram revealed high frequency 
hearing loss, sensorineural.  The following pure tone 
thresholds were recorded on audiometric evaluation:




HERTZ



500
1000
2000
4000
8000
RIGHT
15
20
80
80
60
LEFT
10
10
30
70
40

There was no diagnostic assessment documented on the 
audiometric report.

On VA examination, conducted in March 1970, the appellant 
reported a history of noise exposure, particularly in the 
right ear, during service.  He noted that he experienced 
tenderness and decreased hearing, especially for high-pitched 
ranges.  The appellant indicated that he recently noticed the 
onset of slight tenderness involving the left ear.  The 
examiner noted that audiogram results revealed bilateral 
neurosensory high tone loss.  Speech reception discrimination 
was evaluated as 76 percent on the right side, and 92 percent 
on the left side.  The diagnostic impression was bilateral, 
neurosensory loss, high tones, suggestive or compatible with 
acoustic trauma.  In his assessment, the examiner noted that 
the appellant's condition should be stable, provided the 
appellant is not exposed to further noise. 

VA outpatient clinical records, dated from December 1980 to 
August 1981, were reviewed.  In January 1981, the appellant 
presented with complaints of decreased hearing in both ears, 
greater in the right ear.  The diagnostic impression was high 
frequency sensorineural hearing loss, noted to be consistent 
with noise induced loss.  On follow-up evaluation in February 
1981, the appellant was evaluated with bilateral severely 
sloping sensorineural hearing loss.  An assessment of 
probable noise induced with exaggerated response was noted.  
These reports further show that the appellant was next seen 
in August 1981 for evaluation of his high frequency 
sensorineural hearing loss, noted to be greater in the right 
ear than the left ear.  Physical examination was normal.  It 
was noted that audiometric test results were unchanged. 
Speech discrimination was evaluated as 74 percent for the 
right ear, and 98 percent for the left ear.  In his 
assessment, the examiner indicated that the appellant's 
condition was stable.  

Another clinical report, dated in August 1981, indicated that 
the appellant was referred for follow-up evaluation of his 
hearing loss.  It was noted that audiometric examination 
showed no change from diagnostic evaluation conducted in 
December 1980.  The examiner evaluated the appellant with 
sloping high frequency sensorineural hearing loss, greater on 
the right side than the left side.  The diagnostic impression 
was bilateral sensorineural high frequency hearing loss.  It 
was noted that the appellant might be a candidate for a 
hearing aid.  

In June 1988, the appellant filed a claim for an increased 
rating for his service-connected bilateral hearing loss.  In 
support of that claim, an October 1987 audiology report 
indicated that the appellant was evaluated with bilateral 
sloping sensorineural hearing loss, which the examiner noted 
to be "asymmetrical with the right ear being poorer than the 
left ear."  It was noted that the appellant's hearing acuity 
was slightly poorer, when compared to results recorded in 
1981.  The examiner opined that the difference was present in 
both ears, and was "probably no more than would be expected 
due to the appellant's ag[e]."  It was also noted that the 
appellant had been fitted with a hearing aid for the right 
ear, and that the aid continued to function satisfactorily.

During a September 1988 VA ears, nose, and throat (ENT) 
examination, the appellant reported that he continued to 
experience a gradual loss of hearing, and that this 
circumstance now affected his activities of daily life and 
his work.  He reported no help with use of a hearing aid.  
The appellant also reported a continuous ringing in his ears, 
reportedly made worse with use of the hearing aid.  
Examination of the ears showed no deformity.  The canals were 
noted to be patent and normal in appearance.  The tympanic 
membranes were not remarkable.  The diagnostic impression was 
normal ears by physical examination, and tinnitus, 
subjective, continuous.

On audiological evaluation, pure tone thresholds, in 
decibels, were recorded as follows: 





HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
80
95
95
74
LEFT
15
55
80
80
58

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 88 percent in the left ear.  
In his assessment, the examiner noted that the test results 
showed severe to profound sensorineural hearing loss in the 
right ear.  The appellant was also evaluated with moderate to 
severe sensorineural hearing loss in the left ear.  The 
examiner noted that audiometric results noted on this 
examination were consistent with previous findings. 

Based of the evidence described above, the RO issued an 
October 1988 rating decision, which granted an increased 
evaluation for bilateral hearing loss from 10 percent to 20 
percent disabling, under 38 C.F.R. §§ 4.85, 4.87 (Tables VI & 
VII), Diagnostic Code 6102 (1988), effective from December 
18, 1987.

In November 1990, the appellant filed a new claim for an 
increased evaluation for his service-connected bilateral 
hearing loss.  VA outpatient clinical records, dated from May 
1989 to November 1990, were received and documented 
intermittent audiometric evaluation.  The appellant was 
evaluated in May 1989 for a hearing aid.  The clinical report 
noted that the appellant reported that he experienced 
constant ringing in his ears, which was not affected by his 
use of hearing aid.  The examiner noted that the 
uncomfortable loudness level for the left ear was 88 
decibels, and that no attempt was made to fit the left ear 
with a hearing aid at that time.  The appellant was next seen 
in August 1989 for delivery of the hearing aid.  The 
appellant reported that the hearing aid was beneficial during 
the trial period.  It was noted that sound field results 
indicated improvement under aided versus non-aided 
conditions.  It was the examiner's assessment that the 
appellant had fair to good aided performance.  During a 
November 1990 examination, the appellant was noted to be 
doing well with use of the hearing aid.  The appellant 
acknowledged that he was not wearing the aid often.  The 
report indicated that the hearing aid was adjusted during 
this visit, and the appellant was advised to wear the hearing 
aid more often.  

In conjunction with a June 1991 review of the record, the RO 
determined that the evidence demonstrated some improvement in 
the appellant's condition, and might possibly warrant 
reduction of the assigned rating.  The appellant was 
notified, by letter dated in June 1991, that a reduction in 
his present rating evaluation for bilateral hearing loss 
could result.  He was also requested to clarify whether he 
intended to proceed with the claim for an increased rating 
evaluation for his service-connected bilateral hearing loss.

In support of his claim, the appellant submitted a private 
medical report.  The July 1991 report indicated that the 
appellant was seen for audiological evaluation, at which time 
he complained of decreased hearing and tinnitus in both ears.  
The appellant reported no benefit with use of the right ear 
hearing aid.  He indicated that he continued to experience 
difficulty understanding speech "in quiet and when exposed 
to noise."  The physician noted that the appellant's hearing 
loss represented a monaural impairment of 38 percent in the 
right ear and 21 percent in the left ear with binaural 
impairment of 24 percent.  It was the physician's assessment 
that the appellant's hearing loss was permanent in nature, 
and would continue to get progressively worse with age.  The 
treatment plan included a recommendation for use of pinaural 
amplification, and annual audiological evaluation. 

On VA audiometric evaluation, in July 1991, the appellant 
complained of severe and constant tinnitus especially in the 
right ear.  He reported an inability to understand speech in 
background noise.  The examiner noted that audiological tests 
revealed a very severe binaural sensorineural hearing loss at 
all frequencies above 2000 Hertz.  It was noted that the 
appellant's hearing was normal to "near-normal" through the 
1000 Hertz level, and that above that frequency, there was a 
precipitous drop in both ears.  Speech recognition thresholds 
were within normal limits, and were noted to be very poor 
bilaterally when tested at average speech level.  

In his assessment, the examiner indicated that this 
audiometric configuration was typical of those seen with 
extended exposure to loud noises, and was consistent with the 
appellant's experience in service as an artillery man.  The 
examiner recommended that the appellant utilize high 
frequency aid tinnitus maskers with very large venting and 
Libby horn type tubing, as these instruments were noted to be 
very successful in cases similar to the appellant's.

A private medical statement, dated in August 1991, indicated 
that the appellant presented with complaints of bilateral 
hearing loss.  It was noted that the appellant reported a 
history of noise exposure during service.  He also reported 
the onset of ringing in the ears since that time.  Physical 
examination revealed normal findings.  Audiometric evaluation 
revealed bilateral sensorineural hearing loss, greater at 
higher frequencies, and worse on the right side than the left 
side.  Speech reception threshold was evaluated as 48 
(decibels) in the right ear, and 40 (decibels) in the left 
ear.  Speech discrimination was evaluated as 60 percent in 
the right ear, and 88 percent in the left ear.  It was the 
physician's recommendation that the appellant be fitted with 
a hearing aid, and avoid exposure to loud noises.  

Another private medical report, dated in August 1991, 
indicated that the appellant underwent further evaluation 
later that month.  The report noted that otological findings 
were normal, except for a diagnosis of hearing loss as a 
result of noise trauma.  It was noted that diagnostic 
evaluation revealed bilateral severe to profound 
sensorineural hearing loss, greater on the right side than 
the left side.  It was noted that speech discrimination 
results were depressed bilaterally, particularly on the right 
side.  There was some low frequency residual hearing present 
bilaterally.  Examination revealed no pathology associated 
with the ear drum, middle ear bone, or ear canal.

The appellant was scheduled for VA examination in October 
1991.  The medical examination report indicated that the 
appellant reported a history of gradual hearing loss since 
1957, with constant ringing in his ears.  The appellant 
reported that he was seen by both VA and private physicians 
for treatment.  At the time of his examination, the appellant 
reported subjective complaints of constant ringing in his 
ears, with progressive hearing loss.  He indicated that his 
hearing loss impaired his ability to understand normal 
conversational speech.  The appellant noted that he continued 
to be employed as a veterinary technician since 1967.  He 
reported that he lost four days from work within the last 12 
month period.

In conjunction with his reported medical history, the 
appellant also submitted additional documentary evidence for 
review.  In correspondence, dated in September 1991, the 
appellant indicated that he was frequently frustrated by the 
limitations imposed by his hearing impairment.  He noted his 
belief that he would not be able to attain any higher 
position in his work place, and that he must be selective 
with respect to the types of social functions that he attends 
due to his impaired hearing.  The appellant reported that he 
had also enrolled in class to learn sign language and to read 
lips, and provided a copy of his class registration for 
course instruction in sign language.  Finally, the appellant 
provided lay statements in support of his claim.  A July 1991 
statement from one of the veterinarians with whom the 
appellant worked, indicated that during their seven year work 
history, the appellant was observed to experience a 
deterioration in hearing acuity and required repetition of 
instructions, particularly when exposed to competing sounds.  
In a July 1991 statement from the safety manager, it was 
noted that the appellant had worked at this facility for more 
than 16 years, and had been observed to suffer hearing loss 
particularly over the past few years.  It was the manager's 
belief, based upon his observation, that the appellant's 
hearing loss was becoming more severe.  However, it was noted 
that employees' hearing acuity was not tested in conjunction 
with their employment.  

On VA ENT examination, dated in October 1991, the appellant 
reported that he had not been wearing the hearing aid, which 
was issued approximately four years earlier, due to his 
constant tinnitus, and difficulty with hearing caused by 
surrounding and background noises.  Physical examination 
showed the right external auditory canal to be normal.  The 
tympanic membrane was intact with normal reflection to light.  
The left external ear canal was normal.  The tympanic 
membrane was intact, but exhibited a dull reflection to 
light.  The diagnostic impression was moderately severe to 
profound loss of sensitivity at 1.5 - 4KHz in the right ear, 
and mild to severe loss of sensitivity at 1.5 - 4KHz in the 
left ear.

On audiological evaluation, dated in October 1991, pure tone 
thresholds, in decibels, were recorded as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
75
90
95
70
LEFT
10
55
70
80
54

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and of 84 percent in the left ear.  
The medical report indicated that the appellant reported 
constant severe tinnitus involving both ears since the 1960s.  
The appellant described his episodes of tinnitus as a loud, 
high-pitched tone, which interferes with conversation.  The 
examiner noted that the ear canals were normal and free of 
excess cerumen on physical examination.  The appellant was 
noted to utilize a hearing aid in the right ear, but reported 
that he experienced difficulty with it.  The diagnostic 
impression was moderately severely to profound loss of 
sensitivity in the right ear, and mild to severe loss of 
sensitivity in the left ear.  

In a March 1993 rating decision, the RO adjudicated the 
appellant's claim in light of recent court action and 
legislative review.  It was proposed that the assigned rating 
evaluation for the appellant's service-connected bilateral 
hearing loss be reduced.  By letter dated in March 1993, the 
appellant was notified that the proposed reduction would 
become effective 60 days from the date of the letter.  The 
appellant was invited to submit additional evidence for 
consideration in this matter. 

The record reflects that the appellant submitted a second lay 
statement from a veterinarian with whom the appellant worked, 
dated in April 1993, in which it was generally noted that the 
appellant's hearing acuity continued to deteriorate.  It was 
reportedly often necessary to repeat instructions to the 
appellant, with no improvement in his condition observed.  

A private audiological report, dated in April 1993, disclose 
tests results that indicated an average pure tone decibel 
loss of 77 for the right ear and 58 for the left ear (based 
on the right ear decibel loss of 30, 80, 90, 105 at 1000, 
2000, 3000, and 4000 Hertz, respectively; and left ear 
decibel loss of 20, 55, 75, 80 at 1000, 2000, 3000 and 4000 
Hertz, respectively).  Speech discrimination scores were 68 
percent for the right ear and 84 percent for the left ear.  
The attached medical statement, dated in April 1993, further 
discloses that the audiological data demonstrated bilateral 
severe to profound sensorineural hearing loss, which was 
worse on the right side; and that the Speech discrimination 
scores were depressed bilaterally, especially on the right.  
According to the private examiners, these most recent test 
results were similar, but that the high frequency thresholds 
on the right had worsened.

During an April 1993 hearing, the appellant testified 
concerning the onset and severity of his bilateral hearing 
loss.  He reported that he has experienced a gradual and 
progressive hearing loss, greater on the right side than the 
left side, since his release from service.  The appellant 
noted that the medical evidence disclosed that his hearing 
loss would increase in severity with age.  He indicated that 
he usually asks others to repeat themselves due to his 
inability to discriminate speech.  The appellant stated that 
his decreased hearing acuity affects his ability to perform 
duties associated with employment.  He also noted that he is 
the subject of joking among coworkers because of his hearing 
impairment.  

In May 1993, the hearing officer determined that the proposed 
reduction was proper.  It was noted that VA and private 
audiometric findings, including a report of VA summary report 
of examination for organic hearing loss dated in October 
1991, and a private audiological report dated in April 1993, 
warranted a 10 percent evaluation.  A June 1993 rating 
decision implemented the reduction in the rating evaluation 
from 20 percent to 10 percent for bilateral hearing loss 
under 38 C.F.R. §§ 4.85, 4.87 (Tables VI & VII), Diagnostic 
Code 6101 (1992), effective September 1, 1993.

In correspondence, dated in August 1993, the appellant noted 
his contention that his service-connected disability was more 
severe than currently assessed.  In support of his 
contention, an April 1993 lay statement from the appellant's 
manager was submitted.  It was noted that the appellant had 
been observed to experience a deterioration in his hearing 
acuity.  It was also noted that the appellant was believed to 
experience difficulty distinguishing spoken words, and 
required repetition of instructions.  

The appellant underwent audiometric evaluations in October 
1993 and November 1994.  During the October 1993 audiometric 
evaluation, the appellant was evaluated with bilateral 
sloping sensorineural type hearing loss, which was noted to 
be somewhat asymmetrical with the right ear being worse than 
the left ear.  The report indicated that the appellant had 
been seen regularly for follow-up since 1980, and that his 
"hearing loss had progressed somewhat since [he was] first 
tested."  It was noted that the appellant's ability to 
understand words had become poorer during the years.  It was 
further noted that the hearing aid which had been issued 
years earlier, was helpful only to a limited degree.

On audiological evaluation in October 1993, pure tone 
thresholds, in decibels, were recorded as follows: 




HERTZ



500
1000
2000
4000
8000
RIGHT
15
25
75
95
85
LEFT
10
15
55
80
80

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 88 percent in the left ear.  

On follow-up audiological evaluation in November 1994, pure 
tone thresholds, in decibels, were recorded as follows:
 



HERTZ



500
1000
2000
4000
8000
RIGHT
15
25
75
100
85
LEFT
10
15
55
80
80

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 88 percent in the left ear.  
In his assessment, the examiner noted that there was no 
change in hearing sensitivity in both ears since the previous 
audiometry.  Diagnostic results were noted to continue to 
show an asymmetrical sloping sensorineural loss ranging from 
normal to profound in the right ear, and from normal to 
severe in the left ear.

The appellant was afforded further VA examination in January 
1998.  The medical examination report indicated that the 
appellant reported a long-standing history of progressive 
hearing loss in both ears.  He reported a history of noise 
exposure during service.  He denied a history of otologic 
surgery, blunt trauma to the head, vertigo, or discharge.  
Physical examination showed the tympanic membranes to be 
clear.  There was no effusion or fluid behind the ear.  The 
auricles were within normal limits.  The external canals were 
clear without any wax or lesions.  Evaluation of the middle 
ear space showed no fluid or effusion.  The mastoids were 
nontender.  There was no evidence of active ear disease 
present.  There was no evidence of infection in the middle or 
inner ear.  It was noted that audiogram revealed a down 
sloping, moderate to severe to profound sensorineural hearing 
loss bilaterally.  The diagnostic impression was noise 
induced sensorineural hearing loss, bilaterally.  

On audiometric evaluation in January 1998, the appellant 
reported difficulty hearing in background noise, and 
bilateral tinnitus.  It was noted that the appellant 
described his tinnitus as high-pitched ringing occurring in 
both ears, greater in the right ear than the left ear.   

Pure tone thresholds, in decibels, were recorded as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
80
90
95
LEFT
10
25
60
80
85

The average pure tone threshold for the right ear was 
evaluated as 75 decibels, and 62 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 86 percent in the left ear.  
The diagnostic impression was normal hearing through 750Hz; 
mild steeply sloping to a profound sensorineural hearing loss 
1.5kHz-8kHz; normal middle ear function.  The appellant was 
also evaluated with normal hearing through 1kHz; mild 
dropping to a severe sensorineural hearing loss 1.5kHz-8kHz; 
normal tympanogram, absent probe left acoustic reflexes.  It 
was noted that audiogram confirmed the appellant's history. 

In a VA memorandum, dated in February 1999, the Chief of 
Audiology and Speech Pathology Service noted that the results 
of the VA audiometric evaluation of January 1998, was 
certified for VA rating purposes.  She noted, however, that 
the October 1993 and November 1994 evaluations utilized the 
spoken voice for purposes of assessing speech recognition, 
and that neither evaluation was certifiable for VA rating 
purposes.  She noted that the VA standards, for rating 
purposes, required the use of compact disk presentation of 
speech stimuli for speech discrimination evaluation.  
According to the Chief of Audiology, the speech recognition 
results noted in conjunction with the October 1993 and 
November 1994 were adequate for diagnostic purposes only.  

Analysis

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that he has presented a claim which 
is plausible.  See Murphy v. Derwinski, 1 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence is of record and that no further assistance to the 
appellant is required in order to comply with the VA's duty 
to assist mandated by  38 U.S.C.A. § 5107(a).

Service connection for bilateral hearing loss was granted by 
a rating action dated in May 1967, following a review of the 
evidence then of record, including the service medical 
records, and a 10 percent rating was assigned.  By a rating 
decision of October 1988, the RO increased the disability 
evaluation for the appellant's bilateral hearing loss from 10 
percent to 20 percent disabling, effective from December 
1987, based on medical reports then of record, including a 
report of VA audiological examination dated in September 
1988.  This rating remained in effect until the RO, by means 
of a June 1993 rating action, determined pursuant to 
38 C.F.R. § 3.105(e) (1992) that a 10 percent evaluation was 
more appropriate, effective as of September 1, 1993.  The 
appellant has appealed this reduction in rating.

In rating disabilities, regulations require care in handling 
cases affected by changes in medical findings, so as to 
provide the greatest degree of stability in evaluations 
consistent with the law and regulations.  In order for the VA 
to reduce certain service-connected disability ratings which 
have been in effect for five years, the requirements of 
38 C.F.R. § 3.344 must be satisfied.  Under this provision, 
it is essential that the entire record of examinations and 
medical history be reviewed to ascertain whether the recent 
examination is full and complete.  Examinations which are 
less than full or complete will not be used as a basis for 
reduction.  Moreover, even if the material improvement of the 
service-connected disability has been shown, the rating 
agency must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  3.344(a) (1999).  See Kitchens 
v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. 
App. 413, 416 (1993).

The provisions of 38 C.F.R. § 3.344(a) apply to ratings which 
have continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).  In this context, the appellant's 20 percent 
rating for bilateral hearing loss was in effect from December 
1987 through August 1993.  Thus, the Board finds that the 
provisions of 38 C.F.R. § 3.344, requiring that sustained 
improvement be shown before a reduction in rating can be 
effectuated, are applicable.

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of VA.  
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 180 (1992).  

The Court in Brown v. Brown, 5 Vet. App. 413 (1993), noted 
"at least four specific requirements" for reduction of 
assigned rating in 38 C.F.R. § 3.344(a):

(1) the Board must review "the entire record 
of examinations and the medical-industrial 
history to ascertain whether the recent 
examination is full and complete;" (2) 
"[e]xaminations less full and complete than 
those on which payments were authorized or 
continued will not be used as a basis of 
reduction;" (3) "[r]atings on account of 
diseases subject to episodic improvement (...) 
will not be reduced on any one examination, 
except in those instances where all the 
evidence of record clearly warrants the 
conclusion that sustained improvement has 
been demonstrated;" and (4) "[a]lthough 
material improvement in the physical or 
mental condition is clearly reflected, the 
rating agency will [consider] whether the 
evidence makes it reasonably certain that the 
improvement will be maintained under the 
ordinary conditions of life."

Brown v. Brown, 5 Vet. App. at 419-20 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  The 
schedule is based on the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Court has held that assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Prinicipi, 3 Vet. App. 345, 349 (1992).

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.86 and 4.87.  See 64 Fed.Reg. 
25202, 25209 (1999).  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old criteria, the basis for evaluating defective 
hearing was the impairment of auditory acuity within the 
range of 1000 to 4000 Hertz, according to findings on 
audiology clinic examinations.  For VA purposes, impairment 
of auditory acuity contemplates the organic hearing loss for 
speech.  38 C.F.R. § 4.87 (1998).  The examinations permit a 
standardization of methods and uniform conditions, so that 
the performance of each person can be compared with that of a 
person having normal hearing acuity.  The audiometric 
findings will provide an accurate basis upon which to 
evaluate the veteran's entitlement to disability 
compensation, as provided by 38 C.F.R. § 4.85.  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz (cycles per second).  
Audiometric test results can be translated into a numeric 
designation ranging from Level I to Level XI to evaluate the 
degree of disability from bilateral service- connected 
defective hearing.  The Schedule for Rating Disabilities 
(hereafter Rating Schedule) establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  In addition, 
the evaluations derived from the schedule contemplate the 
proper allowance for improvement of hearing acuity by hearing 
aids.  38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 to 6110 (1998).

Under the new regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  38 C.F.R. § 4.85 (1999).

Also for application is the newly enacted 38 C.F.R. § 4.86, 
for exceptional patterns of hearing impairment.  Thereunder, 
(a) when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately; and (b) when 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. Tables VI-VII are unchanged.  38 C.F.R. 
§ 4.86 (1999).

The Board is therefore required to consider the appellant's 
claim in light of both the former and revised schedular 
rating criteria for hearing impairment and determine the 
extent to which each may be favorable to the appellant in 
this case.  See Karnas v. Derwinski, supra.

In this case, entitlement to an increased rating from 10 
percent to 20 percent for the appellant's service-connected 
bilateral hearing loss was granted in an October 1988 rating 
decision.  This determination was based on VA audiology 
records, dated in October 1987, which revealed that the 
results of audiological testing indicated that the 
appellant's hearing acuity was slightly poorer when compared 
to the earlier results in recorded on a VA audiological 
examination of 1981, and based on a VA audiological 
examination report, dated in September 1988, which confirmed 
that the appellant had an average pure tone decibel loss of 
74 in the right ear and of 58 in the left ear, and that he 
had a speech discrimination score of 60 percent in the right 
ear and of 88 percent in the left, with hearing impairment 
equating to a numerical designation of level VII in the right 
ear and of level III in the left ear.  As such, the RO 
determined that the degree of disability associated with 
these numerical designations (VII & III) met the criteria for 
a 20 percent disability evaluation, under  38 C.F.R. §§ 4.85, 
4.87 (Tables VI & VII), Diagnostic Code 6201, for the 
service-connected bilateral hearing loss.

In conjunction with a pending claim for increase filed in 
November 1990, the RO issued a June 1993 rating decision that 
reduced the disability evaluation for the appellant's 
bilateral hearing loss from 20 percent to 10 percent, based 
primarily on VA and private medical evidence dated between 
1989 and 1993, including an October 1991 VA audiological 
examination, and an April 1993 private audiological report.  
These medical data reflect that the appellant was found to 
have profound sensorineural bilateral hearing loss.  While 
the private examiners in April 1993 opined that the 
appellant's high frequency thresholds on the right had 
worsened, they maintained that the most recent audiological 
test results were similar.  In this context, the Board 
observes the results of audiological testing by the VA in 
October 1991 revealed an average pure tone decibel loss of 70 
in the right ear and of 54 in the left ear, with a speech 
recognition score of 62 percent in the right ear and of 84 
percent in the left.  In addition, the results of a private 
audiological test conducted in April 1993 indicated an 
average pure tone decibel loss of 77 in the right ear and of 
58 in left ear, with a speech recognition score of 68 percent 
in the right ear and of 84 percent in the left ear.  

As previously noted, under the former and revised criteria, 
hearing impairment is evaluated based upon the puretone 
threshold average and speech discrimination.  These values 
are then translated into a numerical designation in order to 
evaluate the degree of disability.  38 C.F.R. § 4.85, Table 
VI (1999).  The numeric designations are II and VII in 
accordance with the October 1991 examination, and equate to a 
10 disability percent evaluation under Table VII (38 C.F.R. 
§§ 4.85 (1999), and 4.87, Diagnostic Code 6101 (1992)).  The 
numeric designations are III and VI in accordance with the 
April 1993 examination, and equate to a 10 percent disability 
evaluation under Table VII (1999 & 1992)), for the 
appellant's service-connected bilateral hearing loss.  
Accordingly, these provisions of the former and revised 
criteria would not result in a more favorable outcome of the 
appellant's claim.

Since neither the VA nor private examiners certified that the 
appellant had language difficulties or inconsistent speech 
audiometry scores, the former provision of 38 C.F.R. 
§ 4.85(c) (1992) was not for application.  Although these 
same requirements are set forth under the revised criteria at 
38 C.F.R. § 4.85(c) (1999), the revised regulation further 
provides for application of Table VIa "when indicated under 
the provisions of § 4.86 [1999]."  Here, the audiometric 
findings contained the in October 1991 and April 1993 reports 
do indicate puretone thresholds of 30 decibels or less at 
1000 Hertz, and 70 decibels or more at the 2000 Hertz, for 
the right ear.  The newly enacted 38 C.F.R. § 4.86(b) (1999), 
for exceptional patterns of hearing impairment based only the 
pure tone threshold average, is for consideration in this 
case.  Thus, the numeric designation is VIII for the right 
ear in accordance with the October 1991 examination.  
38 C.F.R. § 4.86(b), Tables VI &VIa (1999).  When level VIII 
(right ear) is combined with level II (left ear) based on 
that same examination, these numeric designations equate to a 
10 percent evaluation under Table VII (1999).  The numeric 
designation is VIII for the right ear in accordance with the 
April 1993 examination.  38 C.F.R. § 4.86(b), Tables VI &VIa 
(1999).  However, when level VIII (right ear) is combined 
with level III (left ear), these numeric designations equate 
to a 20 percent evaluation under Table VII (1999).

Although the new criteria at 38 C.F.R. § 4.86(b) are more 
favorable to the appellant in this case, the effective date 
rule established by 38 U.S.C.A. § 5110(g) (West 1991), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law and 
regulation.  Id.  In other words, the effective date for the 
assignment of a 20 percent rating for the appellant's 
bilateral hearing loss "pursuant to" the newly enacted 
§ 4.86(b) may be no earlier than June 10, 1999, the effective 
date of the liberalizing regulation.  Thus, because the June 
1999 effective is well after the appellant's initial appeal 
to restore the 20 percent rating at issue, the application of 
the liberalizing regulation, which was adopted during the 
pendency of this appeal, cannot benefit the appellant is this 
case.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Accordingly, the newly enacted § 4.86(b) does not apply to 
render the appellant entitled to restoration of a 20 percent 
rating for his service-connected bilateral hearing loss.  See 
DeSousa v. Gober, supra.

Moreover, the Board observes that the appellant's 20 percent 
evaluation for his bilateral hearing loss was in effect for 
more than five years prior to having been reduced to 10 
percent in September 1993.  While the provisions of 38 C.F.R. 
§ 3.344 make it difficult to reduce evaluations in effect for 
a long time, it clearly authorizes reductions for bilateral 
hearing loss when sustained improvement is demonstrated.  In 
this regard, the Board notes that the RO considered the 
audiometric findings and other assembled evidence over the 
period from 1989 to 1993, which documented a generally 
consistent history of audiometric results.  Further, 
audiometric test results noted during the October 1991 
examination established that the appellant's impaired hearing 
was in stable condition, as verified by audiometric findings 
consistent with earlier examination.  However, action to 
reduce was not taken at that time due to pending legislative 
action relative to claims involving hearing loss.  It was 
noted that audiological examination in October 1991 showed, a 
four decibel difference in average pure tone thresholds 
recorded for both the right and left ear, when compared to 
findings noted on examination in 1988, and that the April 
1993 audiometric results were similar.  The RO noted that 
these recorded audiometric results did not translate to a 
numerical designation which warranted a 20 percent 
evaluation.

The record further discloses that audiometric test results 
noted subsequent to the October 1991 examination document 
nearly consistent audiometric results.  These examination 
reports provide more than an adequate basis on which the 
reduction may be justified.  These examinations are at least 
as full and complete as the examination on which the 20 
percent evaluation was based.  In this instance, the 
reduction was effectuated only after VA and private 
examinations, including the October 1991 and April 1993 
audiometric results, had confirmed a sustained improvement in 
the average pure tone thresholds and speech discrimination 
scores for the right and left ears, that was consistent with 
a 10 percent rating under the applicable criteria of 
38 C.F.R. § 4.85 (1992).  The Board notes that the more 
recent audiometric results of January 1998 yield numeric 
designations that warrant only a 10 percent rating under the 
old and revised criteria of 38 C.F.R. § 4.85.  While the 
October 1993 and November 1994 examination utilized spoken 
voice test measures in order to evaluate speech 
discrimination, which were uncertifiable and inadequate for 
rating purposes, the Board notes that the certified 
audiometric findings recorded in conjunction with the January 
1998 VA examination yielded pure tone thresholds that were 
consistent with those recorded on VA and private audiometric 
examinations in 1991 and 1993.  Consequently, the Board 
determines that there has been a material improvement in the 
appellant's bilateral hearing loss which is reasonably 
certain to be maintained under the ordinary conditions or 
life, based on the evidence of record as of June 1993, the 
date of the RO's action reducing the rating in this case.  
See Brown v. Brown, 5 Vet. App. at 421 (1993).  Thus, the 
Board cannot conclude that the finding of sustained 
improvement was made on the basis of the report of only one 
examination, as prohibited by 38 C.F.R. § 4.344(a).  
Therefore, the Board concludes that, by a preponderance of 
the evidence and in compliance with the provisions of 
38 C.F.R. § 3.344(a), a rating reduction to 10 percent was 
warranted.  Accordingly, the reduction in rating from 20 
percent to 10 percent for the service-connected bilateral 
hearing loss was proper.

The Board further finds that the failure of the RO to 
expressly articulate its consideration of the provisions of 
38 C.F.R. § 3.344 does not render the rating action by which 
the reduction was made effective void ab initio when, as this 
case, the criteria of that regulatory provision have been 
met.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
appellant's service-connected bilateral hearing loss, 
interference with the appellant's employment is foreseeable.  
However, the record does not reflect such factors as frequent 
periods of hospitalization because of the service-connected 
disability in question, nor interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards.  Thus, the evidence of record does not 
reflect any factor which takes the appellant outside of the 
norm, or which present an exceptional case where his 
currently assigned 10 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to restoration of a 20 percent rating for 
bilateral hearing loss is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

